Citation Nr: 0304309	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-04 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a rib 
disorder.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
fracture of the nose.


7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder, to include an ulcer.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
urethral stricture.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder claimed as resulting from exposure to 
herbicide.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tendonitis, bilateral heels.

11.  Entitlement to an evaluation in excess of 20 percent for 
residuals, trauma, right shoulder.

12.  Entitlement to an increased (compensable) evaluation for 
hearing loss, right ear.

(The issues of entitlement to service connection for urethral 
stricture, hiatal hernia, bursitis of the spine, nerve 
problems, irregular heartbeat, headaches, lung disorder, 
exhaustion, diabetes, cramping in the rectum, a low back 
problem, hip pain, knee pain, and a bilateral heel disorder 
claimed as resulting from exposure to herbicides, and claims 
of entitlement to service connection for headaches, a right 
knee, left knee, or bilateral knee disorder, a left shoulder 
disorder, a back disorder, a stomach disorder, to include an 
ulcer, urethral stricture, diabetes, arthritis/bursitis of 
multiple joints, a bilateral elbow disorder, a sore crotch 
bone, an irregular heart beat, substance abuse, a sore 
testicle, a bilateral hip disorder, a prostate disorder, and 
a bilateral leg disorder, to include a nerve disorder, will 
be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from December 1968 to April 
1978.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana, which, in pertinent 
part, denied the claims on appeal, including requests to 
reopen claims for service connection and claims of 
entitlement to an increased (compensable) evaluation for 
hearing loss, right ear, and to an evaluation in excess of 20 
percent for residuals, trauma, right shoulder.  The veteran 
timely disagreed with those determinations, and a statement 
of the case (SOC) was issued in February 2001.  The veteran 
submitted a timely substantive appeal in March 2001.

After review of the claims files, evidence, arguments, and 
applicable laws and regulations, the Board finds that the 
issues on appeal are more accurately stated as noted on the 
title pages of this decision.

In his substantive appeal, the veteran requested a hearing 
before the Board.  However, the veteran withdrew his request 
for a hearing before the Board, and instead requested a 
hearing before the RO.  Although the form by which the 
veteran submitted the signed request for withdrawal of the 
Board hearing is undated, it was apparently submitted in July 
2001.  The requested hearing before the RO was conducted in 
July 2001.  The veteran has been afforded his right to a 
hearing.  Appellate review may proceed.

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on claims of 
entitlement to service connection for: urethral stricture, 
hiatal hernia, bursitis of the spine, nerve problems, 
irregular heartbeat, headaches, lung disorder, exhaustion, 
diabetes, cramping in the rectum, low back problem, hip pain, 
knee pain and a bilateral heel disorder claimed as resulting 
from exposure to herbicides; headaches; a right knee, left 
knee, or bilateral knee disorder; a left shoulder disorder; a 
back disorder; a stomach disorder, to include an ulcer; 
urethral stricture; diabetes; arthritis/bursitis of multiple 
joints; a bilateral elbow disorder; a sore crotch bone; an 
irregular heart beat; substance abuse; a sore testicle; a 
bilateral hip disorder; a prostate disorder; and, a bilateral 
leg disorder, to include a nerve disorder.  When development 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903).)  After giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate the claims addressed in 
this decision, and all evidence necessary for an equitable 
disposition of the claims addressed in this decision has been 
obtained.

2.  A Board decision issued in March 1983 denied entitlement 
to service connection for a right knee disorder, for 
residuals of a back injury, lower spine, for headaches, and 
for residuals of injury to the lower right ribs. 

3.  The evidence associated with the record since the March 
1983 Board decision constitutes new and material evidence to 
reopen the claims of entitlement to service connection for a 
right knee disorder, for residuals of a back injury, lower 
spine, and for headaches, because there is evidence which 
bears directly and substantially upon the specific matter 
under consideration as to each claim, is neither cumulative 
nor redundant, and the new evidence must be considered in 
order to fairly decide the merits of the claims.

4.  The evidence regarding residuals of injury to the lower 
right ribs which has been associated with the record since 
the March 1983 Board decision reflects that no rib disorder 
has been diagnosed at any time, includes the same subjective 
complaints and the same allegations previously submitted, and 
is cumulative and redundant.

5.  An RO decision rendered in June 1991 denied a claim of 
entitlement to service connection for a left shoulder 
disorder, for a stomach disorder, to include an ulcer, and 
for tendonitis of both heels; that decision became final in 
the absence of any timely substantive appeal.  

6.  The evidence associated with the record since the June 
1991 rating includes evidence which bears directly and 
substantially upon the specific matter under consideration as 
to the claims of entitlement to service connection for a left 
shoulder disorder and for a stomach disorder, to include an 
ulcer, is neither cumulative nor redundant, and the new 
evidence must be considered in order to fairly decide the 
merits of those claims.

7.  The evidence associated with the record since the June 
1991 rating includes no clinical evidence of tendonitis of 
the heels, and the veteran's testimony that he has not sought 
treatment for or been diagnosed with tendonitis of the heels 
since service establishes that there is no new and material 
evidence to reopen that claim. 

8.  An RO decision issued in December 1981 denied entitlement 
to service connection for urethral stricture and for a broken 
nose, and those determinations became final in the absence of 
a timely disagreement or substantive appeal.

9.  The evidence associated with the record since the 
December 1981 rating includes evidence which bears directly 
and substantially upon the request to reopen the claim of 
entitlement to service connection for a urethral stricture, 
is neither cumulative nor redundant, and the new evidence 
must be considered in order to fairly decide the merits of 
that claim.

10.  The evidence associated with the record since the 
December 1981 rating reflects that a nasal fracture, which 
the veteran alleges was incurred in service, was surgically 
corrected in 1985, and that he has since incurred further 
fractures of the nose, but this evidence, while new, is not 
material to establish service connection, since it is 
unfavorable to the veteran's claim.  

11.  By a rating decision prepared in December 1983, the RO 
denied a claim of entitlement to service connection for a 
skin disorder claimed as resulting from exposure to Agent 
Orange, and that determination became final in the absence of 
a timely substantive appeal.

12.  The evidence obtained since 1983 reflects that several 
skin disorders have been diagnosed over the years, including 
tinea pedis and furuncles, but the diagnoses assigned 
establish that the skin disorders medically cannot be 
etiologically or presumptively related to exposure to Agent 
Orange; the evidence, although new, is not material to 
establish service connection, since it is unfavorable to the 
veteran's claim. 

13.  The veteran's right shoulder disability is manifested by 
normal flexion and extension of the right arm, adduction to 
10 degrees less than shoulder height, and pain on the 
extremes of range of motion, but not by limitation of motion 
to midway between the arm and the side, and there are no 
degenerative changes of the joint.  

14.  VA audiometry examination discloses pure tone decibel 
loss measurements and speech discrimination scores warranting 
numeric designations of Level I for the right ear; service 
connection is not in effect for the left ear; in which the 
veteran has normal hearing acuity.  


CONCLUSIONS OF LAW

1.  The Board's March 1983 decision denying claims of 
entitlement to service connection for a right knee disorder, 
for residuals of a back injury, lower spine, for headaches, 
and for residuals of injury to the lower right ribs, is 
final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 1991).

2.  Evidence received subsequent to the March 1983 Board 
decision is new and material to reopen claims of entitlement 
to service connection for a right knee disorder, for 
residuals of a back injury, lower spine, and for headaches.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).

3.  RO decisions rendered in December 1981, December 1983, 
and June 1991 are final.  38 U.S.C.A. §§ 5107, 7105(c) (West 
1991 & Supp. 2002).

4.  Evidence received since the December 1981, December 1983, 
and June 1991 RO decisions is new and material to reopen 
claims of entitlement to service connection for a left 
shoulder disorder, for a stomach disorder, to include an 
ulcer, and for urethral stricture.  38 U.S.C.A. § 5108 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.156(a) (2002).

5.  Evidence received since the December 1981 RO denial of 
the claim of entitlement to service connection for a broken 
nose, the March 1983 Board denial of service connection for 
residuals of an injury to the lower right ribs, the December 
1983 denial of a claim for service connection for a skin 
disorder claimed as resulting from exposure to Agent Orange, 
and since the June 1991 denial of the claim for service 
connection for tendinitis of both heels, is not new and 
material, and the claims for these benefits have not been 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156(a) (2002).

6.  The criteria for a disability evaluation in excess of 20 
percent for a right shoulder disability are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(2002).

7.  The criteria for a compensable evaluation for right ear 
hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.85, 4.86, Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has submitted new and material 
evidence to reopen claims of entitlement to service 
connection for a right knee disorder, for a sinus disorder 
secondary to a broken nose, for residuals of a back injury, 
lower spine, for headaches, and for residuals of injury to 
the lower right ribs.  Those claims were previously denied by 
a Board decision issued in March 1983, and, as there was no 
avenue for appeal of those decisions, the decisions are 
final.  38 U.S.C.A. §§ 7103, 7104.  However, when a claim is 
the subject of a prior final denial by the Board, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

The veteran also contends that he has submitted new and 
material evidence following RO rating decisions which denied 
entitlement to claims of service connection for a left 
shoulder disorder, for a stomach disorder, to include an 
ulcer, for tendonitis of both heels, for urethral stricture, 
for a broken nose, and for a skin disorder claimed as 
resulting from exposure to Agent Orange.  The veteran did not 
submit timely substantive appeals of these decisions, and the 
RO's unfavorable decisions are final.  38 U.S.C.A. § 7105.  
However, as with Board decisions, a final decision may be 
reopened if new and material evidence is submitted. 

The veteran also contends that he is entitlement to increased 
evaluations for his service-connected right shoulder 
disability and hearing loss, right ear.

Duty to assist and notify

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
removes the requirement that a veteran present a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

By the discussion in a rating decision issued in October 
2000, the veteran was informed generally of the requirement 
to submit new and material evidence to reopen a claim, was 
informed of the evidence required to establish service 
connection, and was informed generally of the criteria for 
higher evaluations for his service-connected disabilities.  
By a statement of the case (SOC) issued in February 2001, the 
veteran was notified more specifically of the criteria for 
service connection for each claimed disorder, and of the 
criteria for a compensable evaluation or for the next higher 
evaluation for each of the disabilities for which increased 
compensation was sought.  

By a supplemental SOC (SSOC) issued in June 2002, he was 
again advised of the evidence presented, and of the evidence 
required for a more favorable outcome for his claim.  This 
SSOC also advised the veteran in detail of the provisions of 
the VCAA.  As to the claims for increased evaluations, the 
veteran has been afforded at least two VA examinations of the 
right shoulder and of the ears.  The veteran's testimony at a 
July 2000 hearing, his statements, and the information 
provided during VA examinations, establish that there is no 
additional relevant clinical information available as to the 
claims for increased ratings.  

The duties to inform the veteran of the evidence necessary to 
substantiate his claims for service connection and increased 
evaluations, to notify him regarding his responsibility and 
VA's responsibility for obtaining such evidence, and the duty 
to assist the veteran in developing the facts of the claim, 
including as specified in the VCAA, have been met in this 
case.

Analysis, Requests to Reopen Claims

38 U.S.C.A. § 5108 provides that, to reopen a claim which has 
been denied, new and material evidence must be presented or 
secured.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  New 
and material evidence means evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  No other standard than that 
articulated in the regulation applies to the determination in 
this case.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

38 C.F.R. § 3.156, as in effect prior to August 2001, does 
not identify the qualities evidence must have to be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  It is reasonable to require 
evidence submitted since the prior final denial to 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, supra, at 1363.  When 
determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Board also notes that Hodge and later cases regarding 
requests to reopen claims set forth a three-step analysis to 
be applied in determining whether evidence was new and 
material.  The second step of that analysis required VA to 
determine whether the claim is well grounded under 38 
U.S.C.A. § 5107(a).  However, as noted above, the VCAA 
amended certain provisions of the laws governing veterans' 
benefits in November 2000, so that a veteran is no longer 
required to submit a well-grounded claim.  Therefore, the 
portion of the analysis in Hodge regarding determination of 
whether the new and material evidence establishes a well-
grounded claim has not been applied by the Board.  



1.  Request to reopen a claim for service connection for 
headaches

The discharge summary of an April 1980 to May 1980 VA 
hospitalization reflects that the veteran's complaints of 
headache were diagnosed as tension headaches.  After 
neurological and psychiatric evaluation, it was concluded 
that the veteran's headaches were related to his psychiatric 
disorders.  Subsequent evaluations or statements of record 
reflect a similar opinion.  As the veteran had not been 
awarded service connection for any psychiatric disorder at 
the time of the March 1983 Board decision, the Board denied 
service connection for headaches with psychological overlay, 
finding, in essence, that there was no nexus between the 
veteran's headaches and his military service.  

However, the veteran has now been granted service connection 
for a psychiatric disorder, post-traumatic stress disorder 
(PTSD).  The veteran's testimony and statements regarding 
headaches raise contentions that headaches are part of, 
secondary to, or aggravated by his service-connected PTSD.  
The additional evidence of record, including the grant of 
service connection for PTSD, is material to the issue of the 
etiology of the veteran's headaches, and bears on whether 
there is a clinical nexus between his headaches and military 
service or a service-connected disability.  

This evidence is not cumulative or redundant of evidence 
previously submitted, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  The Board finds that new and 
material evidence has been submitted, and the claim for 
service connection for headaches is reopened.

The new evidence, however, is not sufficient to provide a 
basis for review of the claim on the merits.  The Board 
further notes that, as there is no medical evidence as to 
whether the veteran's current complaints of headache are 
linked to his service-connected disability or are a symptoms 
of that disability, further development is required before 
the claim may be addressed on the merits.  As noted above in 
the Introduction, the merits of the claim will be addressed 
in a later decision.

2.  Request to reopen a claim for service connection for a 
right knee disorder

At the time of a March 1983 decision, the evidence of record 
reflected that the veteran complained of knee pain during VA 
care proximate to service, but no diagnosis was assigned.  In 
1981, abnormality of the right knee was noted on radiologic 
examination, but there was no medical comment as to the 
etiology of that abnormality.  The Board's March 1983 
decision denied a claim of entitlement to service connection 
for a right knee disorder on the basis that the veteran's 
right knee disorder was not diagnosed within the presumptive 
period post-service, and there was no medical opinion 
relating a right knee disorder to an injury in service.

A December 1983 VA examination report provides an opinion 
that the veteran's right knee disorder was a residual of 
trauma.  A March 1987 VA examination report also assigned a 
diagnosis of residual, old trauma, right knee.  The veteran 
testified, at his July 2000 hearing, that he sustained an 
injury to his right knee in service.  At a personal hearing 
conducted in July 2001, the veteran reported that both knees 
were injured in service, and that he complained about knee 
pain in service, but no diagnosis was assigned.  The veteran 
testified that he had chronic knee problems following 
service, although no knee disorder was diagnosed until he had 
been out of service for several years.  The post-service 
clinical records are consistent with this testimony, and 
there are no records referencing post-service right knee 
injury.  

The evidence obtained since March 1983 bears directly and 
substantially upon the specific matter under consideration, 
the etiology of the diagnosed right knee disorder.  This 
evidence is not cumulative or redundant of evidence 
previously submitted, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  The Board finds that new and 
material evidence has been submitted, and the claim is 
reopened.

However, this clinical information does not provide an 
opinion as to the likelihood that the right knee disorder 
diagnosed after service was related to trauma sustained in 
service.  The veteran must be provided an opportunity to 
substantiate his claim.  As noted above in the Introduction, 
the merits of the claim will be addressed in a later 
decision.

3.  Request to reopen a claim for service connection for a 
left shoulder disorder

By a claim submitted in February 1991, the veteran sought 
service connection for bursitis of both shoulders.  Service 
connection for a right shoulder disability had already been 
granted, and this claim was interpreted as a claim of 
entitlement to service connection for a left shoulder 
disability.  The veteran failed to report for scheduled VA 
examination, and the claim was denied for lack of evidence.

New evidence submitted since the February 1991 denial of 
service connection for a left shoulder disorder includes VA 
outpatient treatment records dated in August 2000.  Those 
treatment records disclose that the veteran had several 
abnormalities of the left shoulder on objective examination 
and that a diagnosis of adhesive capsulitis, bilateral, was 
assigned.  As the prior rating decision denied service 
connection on the basis that there was no in-service or post-
service evidence of a left shoulder disorder, these VA 
clinical records are both new and material to reopen the 
claim.  This evidence bears directly and substantially upon 
the specific matter under consideration, whether the veteran 
has a left shoulder disorder, and is not cumulative or 
redundant of evidence previously submitted, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board finds that new and material evidence has been 
submitted, and the claim is reopened. 

However, there is no medical opinion of record addressing 
whether the veteran's adhesive capsulitis of the left 
shoulder is etiologically related to his service.  In the 
absence of such medical evidence, further development is 
required to afford the veteran an opportunity to substantiate 
his claim.  



4.  Request to reopen a claim for service connection for a 
rib disorder

By a claim submitted in March 1981, the veteran sought 
service connection for a right rib condition.  Service 
medical records showed that the veteran sought treatment for 
pain at the right lower rib area in service, but no diagnosis 
was assigned.  No rib, abdominal, or other residuals or 
abnormalities of the rib area were noted at the veteran's 
service separation examination.  The evidence disclosed that 
no diagnosis was assigned for complaints of right rib pain 
post-service.  The RO denied the claim for service connection 
for a rib disorder, and, by a decision issued in March 1983, 
the Board affirmed that denial, on the basis that, in the 
absence of a diagnosed medical disorder, there was no 
disability for which service connection could be granted.

At a personal hearing conducted in July 2001, the veteran 
testified that he continued to have a rib condition that 
would paralyzed him at times, and prevent him from getting 
his breath.  The veteran testified to his belief that his 
right rib area was injured in a motor vehicle accident during 
night maneuvers at Fort Hood, Texas.  He further testified 
that, although he complained continuously of this rib problem 
since his service discharge, no diagnosis had been assigned 
for the problem, and no medical provider had been able to 
find anything wrong.  

The medical evidence since March 1983 is consistent with the 
veteran's testimony, and is devoid of any clinical evidence 
of diagnosis or treatment of a right lower rib disorder.  The 
evidence associated with the claims file since the March 1983 
denial of the claim is cumulative and repetitious, in that no 
medical diagnosis of a rib disorder was assigned in 1983, and 
no diagnosis or abnormality has been diagnosed since.  This 
additional evidence is cumulative of previous evidence 
reflecting the same complaints the veteran raised before and 
now raises again, but for which no objective findings have 
been noted.  No diagnosis has been assigned.  This evidence 
does not provide new and material evidence which bears 
directly or substantially upon the specific matter under 
consideration, whether the veteran has a right rib disorder. 

Because this evidence is essentially the same as evidence 
already of record, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).  The Board finds that new and 
material evidence has not been submitted, and the claim is 
not reopened.

5.  Request to reopen a claim for service connection for a 
back disorder

By a claim submitted in April 1981, the veteran contended 
that he incurred a back injury while on active duty.  
Radiologic examination conducted in October 1981 disclosed 
minimal degenerative changes of the lumbosacral spine at 
multiple levels.  A diagnosis of degenerative arthritis, 
lumbosacral spine, was assigned.  The RO determined that 
service medical records disclosed no evidence of treatment of 
a back injury or disorder in service.  By a rating decision 
issued in December 1981, the RO denied that claim.  The Board 
affirmed that denial by a decision issued in March 1983.

On VA examination conducted in March 1987, the examiner 
assigned a diagnosis of residuals, old trauma, lumbar spine.  
Wedging at T12 was noted on radiologic examination.  
Correctional facility clinical records dated in February 1989 
reflect diagnoses of spondylosis, L5, and slight wedging, L2.  
At a personal hearing conducted in July 2001, the veteran 
testified that his back was injured in a jeep accident in 
service.  He testified that this injury occurred after he 
returned from his combat tour in Vietnam.  He indicated that 
he did not seek treatment for back pain while in service 
although he did seek treatment for back pain about two and 
one-half years after his service discharge.  The veteran 
stated that the last physician he saw at Westville (Indiana) 
Correctional Facility indicated that he had injuries to three 
vertebrae and that this was probably related to the back 
injury in service.

The evidence associated with the claims file since the March 
1983 Board decision includes medical reports and opinions 
which appear to link the veteran's low back disorder to 
trauma.  The prior decision was based on a finding that there 
was no nexus between the veteran's back disorder and his 
service.  As there is no evidence of post-service back 
injury, and the veteran has testified to back injury in 
service, this evidence is new, and is material to suggest the 
possibility of such a nexus. 

This evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously submitted, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board finds that new and material evidence has been 
submitted, and the claim is reopened.

However, this information is not sufficient to provide a 
basis for review of the claim on the merits.  The Board 
further notes that, as the claim has not been examined on the 
merits in nearly 20 years, the veteran should be afforded the 
opportunity to substantiate his claim.  As noted above in the 
Introduction, the merits of a claim of entitlement to service 
connection for a back disorder will be addressed in a later 
decision.

6.  Request to reopen a claim for service connection for a 
fracture of the nose

By a claim submitted in April 1991, the veteran contended 
that he incurred a broken nose while he was on active duty.  
Radiologic examination of the paranasal sinuses was 
interpreted as normal.  The RO determined that service 
medical records disclosed no evidence of treatment of a 
broken nose in service.  By a rating decision issued in 
December 1981, the RO denied that claim.  The veteran then 
claimed entitlement to service connection for a sinus 
disorder secondary to a broken nose.  That claim was also 
denied, by a Board decision issued in March 1983.

At a personal hearing conducted in July 2001, the veteran 
stated that he sustained a fractured nose in service, as part 
of a domestic dispute, and was treated at the Fort Hood 
Military Hospital.  The veteran further testified that this 
nasal fracture was surgically repaired in a VA medical 
facility after service.  The post-service clinical records 
reflect that the veteran underwent repair of a nasal fracture 
and deviated nasal septum in 1985.  However, the veteran did 
not testify that he had any residual disability or symptoms 
after this surgical repair, and the clinical records do not 
reflect treatment for any nasal problem after that surgical 
repair in 1985, until clinical records in 1989 reflect that 
the veteran's nose was crooked as a result of nasal 
fractures.  The veteran testified that, after the VA repair 
of the nasal deformity incurred in service, he again suffered 
several traumas to the nose which resulted in additional 
nasal fractures, possibly three times. 

This evidence is certainly new, since there are clear 
diagnoses of nasal fractures.  However, the evidence is not 
material to establish that the veteran has any current nasal 
fracture, disorder, or symptom which might be linked to his 
service, since he has clearly testified that he now has 
residuals of fractures incurred after repair of the nasal 
fracture incurred in service.  The Board, therefore, finds 
that the evidence is not new and material to reopen the 
claim.  The Board notes that, if the evidence is considered 
material to reopen the claim, since it does establish that 
the veteran has a current medical diagnosis of trauma with 
nasal fracture, the evidence is unfavorable to the veteran 
and would result in a denial on the merits, since the veteran 
himself has stated that the current nasal deviation resulted 
from new fractures sustained after repair of the injury the 
veteran alleges was sustained in service.  

7.	Request to reopen a claim for service connection for a 
stomach disorder

The veteran sought service connection for a stomach disorder, 
to include ulcers, in February 1991.  However, the veteran 
failed to report for the scheduled VA examination.  Review of 
the service medical records failed to show any evidence of a 
stomach or ulcer disorder, and the claim was denied for lack 
of evidence, in a June 1991 rating decision.  

Additional evidence obtained since June 1991 includes the 
report of an upper endoscopy, performed for evaluation of 
heartburn and chest pain, conducted in August 1999, at the 
Indianapolis VA Medical Center.  That report discloses a 
diagnosis of mild gastritis.  October 1999 VA outpatient 
treatment notes reflect that a diagnosis of gastroesophageal 
reflux disease (GERD) was also assigned.   This evidence is 
new, in that it was not previously of record, and is 
material, as it shows that the veteran has the claimed 
disorder.  

This evidence is material because the claim of entitlement to 
service connection has been denied on the basis that no 
stomach disorder was found, and this new evidence establishes 
that the veteran has a diagnosed stomach disorder.  This 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant of 
evidence previously submitted, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  The Board finds that 
new and material evidence has been submitted, and the claim 
is reopened.

However, this information is not sufficient to provide a 
basis for review of the claim on the merits.  The Board 
further notes that, as the claim was not previously examined 
on the merits, the veteran has not been informed of the types 
of evidence which would support the claim on the merits, and 
has not been advised as to what evidence VA will obtain and 
what evidence the veteran himself is responsible to obtain.  
As noted above in the Introduction, the merits of the claim 
will be addressed in a later decision.

8.  Request to reopen a claim for service connection for 
urethral stricture

By a claim submitted in April 1981, the veteran sought 
service connection for a blockage (stricture) of the urinary 
tract.  The RO determined that there was no evidence of 
treatment of a stricture of the urinary tract in service.  By 
a rating decision issued in December 1981, the RO denied that 
claim.  That determination became final when the veteran 
submitted no substantive appeal of that determination.  

In connection with a 1992 claim, the veteran submitted VA 
clinical records dated in June 1981 which state that the 
veteran was diagnosed with urethral stricture disease, and 
had been dilated twice previously in VA clinic.  The 
physician stated specifically, "the etiology of this is 
thought to be gonococcal urethritis."  The veteran's service 
medical records reflect that he was treated for gonorrhea at 
least once in service.  Additionally, a private (correctional 
facility) clinical record dated in July 1989 reflects that 
the veteran underwent cystoscopy and internal urethrotomy in 
July 1989 for recurrent urethral stricture.  This note states 
that the veteran had a history of urethral stricture 
secondary to gonorrhea at the age of 19.

The evidence associated with the claims file since the 1981 
denial of the claim is new, and is material because the 1981 
denial of entitlement to service connection was on the basis 
that there was no evidence of a nexus to service.  This new 
evidence raises the possibility that gonorrhea incurred in 
service was etiologically linked to the current disability.  
This evidence bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant of evidence previously submitted, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
The Board finds that new and material evidence has been 
submitted, and the claim is reopened.

However, this information is not sufficient to provide a 
basis for review of the claim on the merits, since there is 
no evidence as to whether the veteran may have incurred 
gonorrhea prior to and/or following service, and, if so, what 
the likelihood would be that the in-service episode was 
causally related to development of urethral stricture.  As 
noted in the Introduction, the merits of a claim of 
entitlement to service connection for a back disorder will be 
addressed in a later decision.

9.  Request to reopen a claim for service connection for a 
skin disorder, claimed as resulting from exposure to 
herbicide

In August 1983, the veteran sought service connection for a 
skin disorder, which he alleged was caused by exposure to 
Agent Orange.  By a rating decision issued in December 1983, 
that claim was denied, because there was no evidence of a 
skin disorder on VA examination, and no clinical evidence of 
any skin disorder which could be presumed related to exposure 
to Agent Orange.  

The medical evidence thereafter includes a diagnosis of skin 
lesions near the rectum with bleeding on VA examination in 
August 2000.  In October 2001, cellulitis between the toes of 
the feet and tinea pedis were diagnosed.  Tinea is a term 
used to describe various fungal infections of the feet.  
Dorland's Illustrated Medical Dictionary 1724 (27th ed. 
1988).  In February 2002, findings of annular, depressed 
areas thought to be healed furuncles (boils) were noted.  A 
furuncle is defined as an inflammation of the skin and 
subcutaneous tissues caused when staphylococci enter through 
a hair follicle.  Dorland's Illustrated Medical Dictionary 
669 (28th ed. 1994).

By definition, microorganisms, not exposure to Agent Orange, 
are known to cause the skin disorders diagnosed in this case.  
Thus, the evidence that the veteran has had diagnosed skin 
disorders, although new, is not material to establish that 
the veteran has a skin disorder caused by exposure to Agent 
Orange, because this evidence is unfavorable to the claim.  

By statute and regulation, certain skin disorders, including 
porphyria cutanea tarda, may be presumed related to exposure 
to Agent Orange, when diagnosed.  However, the evidence of 
record established that the veteran did not have any 
diagnosed skin disorder included in the list of skin 
disorders which may be presumed service-connected when 
diagnosed in an individual who served in Vietnam.  38 C.F.R. 
§ 3.309.  Thus, the evidence is not new and material to 
reopen the claim.  Even if the claim were reopened, this 
evidence would be entirely unfavorable to the claim on the 
merits, as the medical evidence, by virtue of the diagnoses, 
establishes that these skin disorders are not attributable to 
exposure to Agent Orange.

10.  Request to reopen a claim for service connection for 
tendonitis, bilateral heels

By a June 1991 rating decision, the RO denied service 
connection for tendonitis of the heels, on the basis that, 
although the veteran sought treatment for tendonitis of the 
Achilles tendon in service in April 1977, that disorder was 
acute and transitory and thereafter resolved.

The voluminous clinical evidence obtained since that time 
includes no diagnosis of tendonitis of the heels bilaterally 
or of either heel.  At a personal hearing conducted in July 
2000, the veteran testified that he had not been diagnosed as 
having tendonitis of the heels since he was discharged from 
service.

As the veteran himself has testified that he does not 
currently have tendonitis of the heels, the evidence is not 
new, since the prior denial was on the basis that the 
disorder, although treated in service, resolved.  There is no 
evidence which is material to show that the veteran has a 
current disability resulting from the episode of tendonitis 
is service, since all the clinical records are negative for 
such findings.  The claim is not reopened.  

B.	Applicable Laws and Regulations, Claims for Increased 
Evaluations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

Analysis, Claims for Increased Evaluations

1.  Claim for evaluation in excess of 20 percent for right 
shoulder disability

By a claim submitted in May 1980, the veteran sought service 
connection for a right shoulder injury.  VA examination 
disclosed full range of motion with crepitus and tenderness.  
Radiologic examination revealed an abnormal calcification, 
thought probably to represent an old injury to the rotator 
cuff.  Service connection was granted for a calcification, 
right (major) shoulder joint, and a 10 percent evaluation 


was assigned under Diagnostic Codes 5099-5019, effective 
April 30, 1980.  A May 1987 rating increased the evaluation 
to 20 percent, effective January 14, 1987.

The veteran contends that the current 20 percent evaluation 
granted for his right shoulder disability does not accurately 
reflect the severity of that disability.  The veteran's right 
shoulder disability is currently evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Under Diagnostic Code 5201, 
limitation of motion of the major arm at shoulder level is 
evaluated as 20 percent disabling.  Limitation of motion to 
midway between the side and shoulder level is evaluated as 30 
percent disabling.  Limitation of motion to 25 degrees from 
the side is evaluated as 40 percent disabling in the major 
extremity.

Full range of motion of the shoulder is measured from zero 
degrees to 180 degrees in forward elevation (flexion), zero 
degrees to 180 degrees in abduction, and zero degrees to 90 
degrees in both external and internal rotation.  38 C.F.R. § 
4.71, Plate I (2002).  Limitation of forward elevation or of 
abduction to shoulder height, so as to warrant a 20 percent 
evaluation under Diagnostic Code 5201, is at 90 degrees.

On VA examination conducted in July 2000, the veteran 
reported that he was virtually unable to perform any overhead 
activity or work.  He reported pain in the right shoulder 
with weather changes.  There was no atrophy on objective 
examination.  There was mild tenderness over the 
supraspinatus, and no tenderness over the subscapular biceps 
tendon, infraspinatus, or teres minor.  He had no 
acromioclavicular joint tenderness.  He was wearing a sling, 
which he stated he had been using since a fall on that 
shoulder several months earlier had caused increased pain on 
activity.

His range of motion showed active forward flexion to 130 
degrees, as compared to 150 degrees on the left.  Right 
active external rotation was fifty degrees.  There was pain 
with extremes of external and internal rotation.  He had 
excellent strength in external rotation and forward flexion.  
There was a mildly positive Hawkins-type impingement sign.  
The examiner noted that radiologic examination showed 


calcification of the subscapular tendon.  There was no 
acromioclavicular joint degeneration.  The assigned diagnosis 
was rotator cuff tendonitis and possibly a chronic tear.

In February 2001, the veteran sought treatment for shoulder 
pain.  The physician noted that the veteran was only able to 
elevate the right shoulder to 90 degrees, although, 
passively, there was full range of motion.

On VA examination conducted in February 2002, decreased 
muscle mass in the shoulders, with more decrease on the right 
than on the left, was noted.  The examiner stated that the 
veteran was careful with his right shoulder while undressing.  
The veteran had markedly decreased range of motion in the 
right arm.  Abduction was limited to approximately 80 
degrees.  Abduction was to five degrees.  Flexion and 
extension were nearly normal.  Internal and external rotation 
were significantly limited.  He had tenderness at the 
acromioclavicular joints, and also crepitus with motion.

In this case, the veteran has forward flexion of the arm well 
past 90 degrees, shoulder level, although he cannot lift his 
right arm up to sustain work above his head.  Abduction, 
movement of the arm out from the side, is to 80 degrees, so 
that the veteran lacks 10 degrees from being able to bring 
his arm to shoulder level in abduction.  The evidence 
reflects that the veteran has pain at the extremes of his 
range of motion, including internal and external rotation and 
abduction.  The Board also notes that the veteran was 
observed to wear a sling for his right arm at times, such as 
during flare-ups, but the evidence clearly reflects that the 
veteran did not use a right arm sling consistently, nor was 
use of the sling recommended in any of the treatment notes 
associated with the claims file.  

Range of motion findings at shoulder level, with 90 degrees 
being shoulder level, would normally warrant no more than a 
20 percent rating under Diagnostic Code 5201 for limitation 
of the major arm.  38 C.F.R. § 4.71, Plate I.  It appears 
that the 


veteran has motion above shoulder level in one plane 
specified by the regulation, forward flexion, and has motion 
just short of shoulder level in the other plane, abduction.  

Under 38 C.F.R. § 4.40, the rating for an orthopedic disorder 
should reflect functional limitation which is due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.45. 

In this case, the radiologic evidence reflects that there is 
calcification of the subscapular tendon, but no degenerative 
change of the acromioclavicular joint.  The veteran reports a 
constant pain in the right arm, and interference with 
activities of daily living, in that he cannot reach above his 
head.  

The evidence establishes that the veteran has not been able 
to work overhead for many years.  However, the evidence 
reflects that the veteran's complaints of pain exceed the 
objective evidence of underlying pathology.  While the 
evidence reflects that, with consideration of pain, the 
veteran's useful range of motion may be limited to slightly 
less than shoulder height, the evidence also establishes that 
the veteran had a range of motion to 90 degrees or more on 
the majority of examinations conducted.  The Board finds that 
the criteria for an evaluation in excess of 20 percent for 
right shoulder disability under Diagnostic Code 5201 are not 
met.  

The Board has considered whether an evaluation in excess of 
20 percent would be available under any other applicable 
diagnostic code.  The veteran's disability cannot be 
evaluated under Diagnostic Code 5200, as ankylosis has not 
been shown.  The veteran's left shoulder disability cannot be 
evaluated under Diagnostic Code 5202, as the medical evidence 
does not reveal impairment of the humerus or the 
scapulohumeral joint.  With regard to DC 5203, which rates 
impairment of the 


clavicle or scapula, concerning dislocation, nonunion, or 
malunion of this joint, the medical evidence does not reveal 
that symptomatology.

The Board has considered whether referral for consideration 
of an extraschedular evaluation in excess of 20 percent would 
be warranted.  However, there is no evidence that the veteran 
has been hospitalized at any time for his service-connected 
right shoulder disability, nor does the evidence establish 
that he seeks treatment for his right shoulder disability as 
frequently as once monthly.  The veteran contends that these 
disabilities interfere with his activities of daily living, 
but there is no evidence of marked interference or impairment 
beyond that encompassed in the schedular standards, as the 
veteran has not indicated any particular activity or chore 
that he wishes to do that he is unable to do, other than work 
overhead, with is addressed within the schedular criteria.  

There simply is no evidence of any unusual or exceptional 
circumstances that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating for any of the 
service-connected disabilities.  In the absence of evidence 
of factors suggesting an unusual disability picture or 
factors not encompassed with the rating criteria, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).

2.  Claim for compensable evaluation for hearing loss, right 
ear

By a rating decision issued in September 1980, service 
connection was granted for hearing loss, right ear, and that 
disability was evaluated as noncompensable.  That evaluation 
remained in effect, unchanged, when the veteran submitted the 
claim for increase underlying this appeal.



An August 2000 audiogram discloses the following auditory 
thresholds in the right (service-connected) ear: 0 decibels 
at 500 Hz, 10 decibels at 1000 Hz, 10 decibels at 
2000 Hz, 30 decibels at 3000 Hz, and 70 decibels at 4000 Hz, 
for a puretone four-frequency average loss of 30 decibels.  
The veteran's auditory thresholds in the left ear, for which 
service connection has not been granted, were: 0 decibels at 
50 Hz, 0 decibels at 1000 Hz, 0 decibels at 2000 Hz, 5 
decibels at 3000 Hz, and 20 decibels at 4000 Hz, for an 
average for frequency pure tone loss of six decibels.  Speech 
recognition ability was 96 percent in each ear.  The examiner 
concluded that the veteran had unilateral high frequency 
sensory neural hearing loss in the right ear. 

The Board notes that, after the veteran submitted the April 
1999 claim underlying this appeal, effective June 10, 1999, 
regulations applicable to hearing loss were revised.  63 Fed. 
Reg. 25,206 (May 11, 1999).  Because the veteran's claim was 
filed before the regulatory change occurred, he is entitled 
to application of the version more favorable to him, except 
that no regulation may be applied prior to its effective 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, the numerical standards by which auditory acuity and 
speech recognition are measured were not altered and there 
were no changes that would require evaluating this veteran's 
hearing loss in a manner different from that previously used.  
In particular, the Board notes that the veteran has been 
granted service connection for hearing loss in only the right 
ear. 

The Board further notes that the veteran's left ear hearing 
acuity shows an average four-tone decibel loss of only 6 
decibels, so that a higher evaluation is not applicable, even 
with consideration of the left ear as if it were service-
connected, under either version of the regulations.  Under 
both the prior version of the regulations and under the 
current version of the regulations, normal hearing acuity is 
noncompensable.  Thus, the new regulations resulted in no 
change in the evaluation of the veteran's right ear hearing 
loss.  

The criteria for evaluating hearing impairment in effect 
prior to June 10, 1999, as well as the revised regulation 
applicable from that date, call for the consideration of the 
results of examinations using controlled speech 
discrimination tests (Maryland CNC) together with the results 
of pure tone audiometry tests.  Compare 38 C.F.R. 
§ 4.85 (1998) with 38 C.F.R. § 4.85 (2000).  These results 
are then charted on Table VI and Table VII, 38 C.F.R. § 4.85, 
as set out in the Rating Schedule.  The Tables set out eleven 
auditory acuity levels, and each veteran's hearing loss is 
classified according to these levels.  In order to establish 
entitlement to an increased evaluation for hearing loss, it 
must be shown that certain minimum levels of the combination 
of the percentage of speech discrimination loss and average 
pure tone decibel loss are met. 

Further, it is noted that the revisions in the language in 38 
C.F.R. § 4.85 do not change the method by which Tables VI and 
VII are interpreted, but only describe, in greater detail, 
how they are applied.

As to the provisions of 38 C.F.R. § 4.86, the version in 
effect prior to June 1999 only provided information regarding 
the fact that the evaluations derived from the Rating 
Schedule were intended to make proper allowance for 
improvement by hearing aids.  Currently, it addresses 
exceptional patterns of hearing loss.  The exceptional 
patterns addressed in that section are when the pure tone 
threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels 
or more, or when the pure tone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  
Because the evidence clearly establishes that the veteran's 
hearing loss does not fall into an exceptional pattern, this 
provision, and Table VIa, are not for application in this 
case. 

Mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations, using 
the controlled speech discrimination test results together 
with the results of the pure tone audiometry test, results in 
a determination under Tables VI and VII of 38 C.F.R. § 4.85 
that the veteran has a level I hearing loss in the right ear.  
Service connection has not been granted for any left ear 
hearing loss.  As level I hearing in the service-connected 
ear is noncompensable, the 


evidence is against a compensable evaluation for service-
connected right ear hearing disability.  

The Board notes that the recent change to 38 U.S.C.A. 
§ 1160(a)(3) also does not provide for a favorable result in 
this case.  The Veterans Benefits Act of 2002, Pub. L. No. 
107-330, 116 Stat. 2820 (Dec. 6, 2002) provides that where a 
veteran has suffered deafness compensable to a degree of 10 
percent or more in the service-connected ear and deafness in 
the other ear as a result of nonservice-connected disability, 
compensation shall be paid as if the combination of 
disabilities were service connected.  In this case, however, 
the veteran does not have hearing loss to at least a 
compensable degree in the service-connected right ear.  Using 
the results of the August 2000 audiogram, his four-frequency 
average loss of 30 decibels and speech recognition ability of 
96 percent equates to a noncompensable evaluation using 
Tables VI and VII of 38 C.F.R. § 4.85.  

There is no clinical evidence which favors a compensable 
evaluation for hearing loss disability, although the veteran 
maintains that his right ear hearing loss is more disabling 
than the current noncompensable evaluation reflects; the 
evidence is not in equipoise to warrant a more favorable 
result based on resolution of reasonable doubt.  38 U.S.C.A. 
§ 5107(b).  There is no evidence of any unusual or 
exceptional circumstances that suggest an unusual disability 
picture or factors not encompassed with the rating criteria 
for hearing loss, and the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

The veteran's appeal for a compensable evaluation for 
service-connected hearing loss must be denied.




ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for: headaches; a 
right knee disorder; a left shoulder disorder; a back 
disorder; a stomach disorder, to include an ulcer; and, 
urethral stricture; these appeals are granted to this extent 
only.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a rib 
disorder, for a fracture of the nose, for a skin disorder 
claimed as resulting from exposure to herbicides, or, for 
tendonitis, bilateral heels; these appeals are denied.  

The appeal for an evaluation in excess of 20 percent for 
residuals, trauma, right shoulder, is denied.

The appeal for a compensable evaluation for service-connected 
right ear hearing loss is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

